                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

  BRIGETTE KIZA, NYIRANGORORE
  MUKASINI, SOLANGE MUKEMANA, MARIE
  MUKARURANGWA, and U.G., a minor,
                                                           Civil No.: 3:19cv136-RJC-DSC
  Plaintiffs,
  vs.
  UNIVERSAL INSURANCE, CO., ALL POINTE
  INSURANCE AGENCY, PAUL ROBERT
  HOPKINS, I-XX DOES, and AUTO CLUB
  COMPANY OF FLORIDA,
               Defendants.


                                             ORDER

       THIS MATTER comes before the Court on the “Motion[s] for Admission Pro Hac Vice

[and Affidavits] [for Hayley Lewis Folmar and TKeyah Gadson]” (documents ## 11-12). For the

reasons stated therein, the Motions are granted.

       SO ORDERED.

                                   Signed: June 5, 2019
